DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claims 11-20 in the reply filed on 2/28/2021 is acknowledged.

Claims 1-10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10483908. Although the claims at issue are not identical, they are not patentably distinct from each other because the US Patent 10483908 has all features described in claims 11-20 of the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 14-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogers et al. (US PG. Pub. 2014/0220422).

Regarding claim 11 – Rogers teaches a wearable power management system (figs. 1A-1B [paragraph 0014] Rogers states, “the invention provides systems combining elastomeric materials…wearable electronics”) comprising: a bottom coating layer (fig. 1B, lowermost silicone layer); a bottom center layer (lowermost “bottom polyimide”) disposed above the bottom coating layer (lower silicone layer); a circuit layer (combination of anode to cathode) disposed above the bottom center layer (see fig. 1B); a top center layer (uppermost “bottom polyimide”) disposed above the circuit layer; and a top coating layer (uppermost silicone layer) disposed above the top center layer; wherein: the Young’s modulus of both the bottom coating layer and the top coating layer is in the range of 50kPa-70kPa ([paragraph 0169] Rogers states, “Thin (0.25 mm), low modulus (60 KPa) sheets of silicone elastomer form top and bottom substrates”).



Regarding claim 15 – Rogers teaches the wearable power management system of claim 11, wherein the circuit layer (fig. 1B, cathode to anode) comprises a device layer (having the cathode and anode) and a connection layer (wiring shown connecting plural anode/cathode structures as shown in figure 1D-1E [paragraph 0210] Rogers states, “interconnecting traces”) disposed above the device layer (see fig. 1B); the device layer comprises a device matrix (figure 1D and 1E show a “device matrix”), the device matrix comprising a plurality of solar cells ([paragraph 0027] Rogers states, “A single crystalline semiconductor electronic device or device component may, for example, comprise one or more electronic devices selected from the group consisting of a transistor, an electrochemical cell, a fuel cell, an integrated circuit, a solar cell”) and a plurality of rechargeable batteries ([paragraph 0377] Rogers states, “the interconnect is transferred onto a desired substrate and an individual solar cell, battery or other electronic device or component is attached to the interconnect with In-based solder.”).

Regarding claim 16 – Rogers teaches the wearable power management system of claim 15, wherein the connection layer (wiring shown connecting plural anode/cathode structures as shown in figure 1B-1E [paragraph 0210] Rogers states, “interconnecting 

Regarding claim 17 – Rogers teaches the wearable power management system of claim 16, wherein each device (fig. 1B, anode/cathode structure) in the device matrix (matrix shown in figures 1D-1E) is connected to an adjacent device in the device matrix through the connection wires of the connection wire network (claimed structure shown in figures 1B-1E).

Regarding claim 20 – Rogers teaches the wearable power management system of claim 15, wherein the connection layer (figs. 1B-1E & 5, “top polyimide” layers with trace as shown in figure 5) comprises: a first polyimide layer (fig. 1B, lower “top polyimide”); a copper layer (fig. 5, [paragraph 0067] Rogers states, “Fig. 5 Illustration of the dimensions for the self-similar interconnect (copper layer) ”) disposed above the first polyimide layer (see fig. 1B); and a second polyimide layer (upper “top polyimide”) disposed above the copper layer (claimed structure shown in fig. 1B-1E & 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al in view of Tsukada et al. (US PG. Pub. 2015/0287860).

Regarding claim 12 – Rogers teaches the wearable power management system of claim 11, but fails to teach wherein the Young's modulus of the bottom coating layer and the top coating layer is greater than the Young's modulus of the bottom center layer and the top center layer.
 	Tsukada teaches wherein the Young's modulus of the bottom coating layer (fig. 2, 5; PVF) and the top coating layer (4, glass material as discussed in paragraph 0068) is greater than the Young's modulus of the bottom center layer (7 [paragraph 0078] Tsukada states, “silicone encapsulant layer 6, and back surface silicone encapsulant layer 7”) and the top center layer (6; the glass and PVF material will have a greater Young’s modulus than the silicone).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the wearable power management system having outermost coating layers, center coating layers and a circuit layer therebetween as taught by Tsukada with outer coating layers having a young’s modulus .
  	
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al in view of Borland et al. (US PG. Pub. 2013/0160812).

Regarding claim 18 – Rogers teaches the wearable power management system of claim 15, wherein the device layer (fig. 1B, having the cathode and anode) further comprises connection wires (wiring shown connecting plural anode/cathode structures as shown in figure 1B-1E [paragraph 0210] Rogers states, “interconnecting traces”) 
 	Rogers does not explicitly teach wherein the connection wires are made of indium silver alloy.
 	Borland teaches the use of an indium silver alloy ([paragraph 0055] Borland states, “the solder is preferably a low melting point solder, such as low melting point indium/tin solder alloy with a melting temperature of about 118.degree. C., a tin/bismuth solder alloy with a melting temperature of about 139.degree. C., an indium/silver alloy”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the wearable power management system having connection wires as taught by Rogers with the connection wires being made of an indium silver alloy as taught by Borland because Borland states, “an indium/silver alloy with a melting temperature of about 143.degree. C., or other low melting temperature solder alloys containing indium with melting temperatures of around 160.degree. C. or less” [paragraph 0055]. The use of low melting connection wires will prevent overheating of the battery/solar cell when forming the wirings and/or connections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Oderkerk et al. (US PG. Pub. 2019/0217591) discloses a process for producing a multilayer laminate.
Ueda et al. (US PG. Pub. 2019/0140121) discloses a solar cell module and manufacturing method thereof.
Rogers et al. (US PG. Pub. 2015/0373831) discloses a stretchable electronic systems.
Ketola et al. (WO2013112883) teaches a solar cell.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469.  The examiner can normally be reached on M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/STEVEN T SAWYER/Primary Examiner, Art Unit 2847